 

Exhibit 10.1

 

EXCHANGE AGREEMENT

 

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is made as of the 22nd day of October
2018, by and between, Sport Endurance, Inc., a Nevada corporation (the
“Company”), and the investor signatory hereto (the “Investor”).

 

WHEREAS, the Investor has previously acquired various securities from the
Company in the form of preferred stock, convertible notes, and warrants issued
by the Company, as set forth on Schedule I (the “Securities”).

 

WHEREAS, the Company has authorized a new series of convertible preferred stock
of the Company designated as Series E Convertible Preferred Stock, $0.001 par
value, the terms of which are set forth in the Certificate of Designations for
such series of Series E Preferred Stock (the “Certificate of Designations”) in
the form attached hereto as Exhibit A.

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Company and the Investor desire to enter into a transaction wherein the Company
shall issue such aggregate number of shares of Series E Convertible Preferred
Stock (the “Series E”) in exchange for each of the Securities as set forth on
Schedule I (the “Exchange”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.     Exchange. The closing of the Exchange (the “Closing”) will occur on or
before October 31, 2018 (or such later date as the parties hereto may agree)
following the satisfaction or waiver of the conditions set forth herein (such
date, the “Closing Date”). On the Closing Date, subject to the terms and
conditions of this Agreement, each Investor shall, and the Company shall,
pursuant to Section 3(a)(9) of the Securities Act of 1933 (the “Securities
Act”), exchange the Securities for the Series E. At the Closing, the following
transactions shall occur (such transactions in this Section 1, the “Exchange”):

 

1.1.     On the Closing Date, the Company shall issue the Series E to the
Investor (or its designees). Promptly after the Closing Date, the Company shall
deliver a certificate evidencing the Series E to the Investor. On the Closing
Date, the Investor shall be deemed for all corporate purposes to have become the
holder of record of the Series E and shall have the right to convert the Series
E, irrespective of the date the Company delivers the certificate evidencing the
Series E to the Investor.

 

1.2.     Upon receipt of the Series E in accordance with Section 1.1, all of the
Investor’s rights under the Securities shall be extinguished (including, without
limitation, the rights to receive, as applicable, any premium, make-whole
amount, accrued and unpaid interest or dividends thereon or any other shares of
Common Stock with respect thereto (whether upon in connection with a Fundamental
Transaction, event of default or otherwise)).

 

1

--------------------------------------------------------------------------------

 

 

1.3.     The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Exchange.

 

1.4.     If the Closing has not occurred on or prior to October 31, 2018, the
Investor shall have the right, by delivery of written notice to the Company to
terminate this Agreement (such date, the “Termination Date”). From the date
hereof until the earlier of (x) the Closing Date (as defined below) and (y) the
Termination Date, the Investor shall forbear from taking any actions with
respect to the Securities not explicitly set forth herein, including, without
limitation, conversions, exercises, redemptions, exchanges or delivery of
written notice to the Company to require the conversion, exercise, redemption or
exchange of any of the Securities.

 

1.5.     It shall be a condition to the obligation of the Investor on the one
hand and Company on the other hand, to consummate the Exchange contemplated
hereunder that the other party’s representations and warranties contained herein
are true and correct on the Closing Date with the same effect as though made on
such date, unless waived in writing by the party to whom such representations
and warranties are made.

 

1.6.     At or before the Closing, the Investor shall deliver or cause to be
delivered to Nason Yeager Gerson White & Lioce, P.A., as counsel to the Company,
(i) the executed Agreement and (ii) other items required to effectuate the
Exchange.

 

2.     Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that:

 

2.1.     Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect (as defined below) on its business or
properties. As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on the business, properties, assets, liabilities,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, if any, individually or taken as
a whole, or on the transactions contemplated hereby or on the Exchange (as
defined below) or by the agreements and instruments to be entered into (or
entered into) in connection herewith or therewith, or on the authority or
ability of the Company to perform its obligations under this Agreement or the
Exchange.

 

2.2.     Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the other Exchange and the performance of all
obligations of the Company hereunder and thereunder, and the authorization of
the Exchange, the issuance (and reservation for issuance) of the Series E have
been taken on or prior to the date hereof. The Certificate of Designations has
been validly filed with the Secretary of State of Nevada and, as of the date
hereof and the Closing Date, remains in full force and effect.

 

2

--------------------------------------------------------------------------------

 

 

2.3.     Valid Issuance of the Series E. The Series E shares when issued and
delivered in accordance with the terms of this Agreement, for the consideration
expressed herein, and the Common Stock when issued in accordance with the terms
of the Certificate of Designations, for the consideration expressed therein,
will be duly and validly issued, fully paid and non-assessable. Upon conversion
of the Series E, the Common Stock shall be freely tradable and may be sold under
Rule 144 subject to the Company having filed all applicable Form 10-Qs and the
required Form 10-K. The Company agrees to take all actions, including, without
limitation, the issuance by its legal counsel of any necessary legal opinions,
necessary to issue unrestricted Common Stock pursuant to Section 3(a)(9) of the
Securities Act of 1933 and Rule 144 thereunder in connection with which Common
Stock issued upon conversion of Series E issued in exchange for any Securities,
the Common Stock will be freely tradable without restriction and not containing
any restrictive legend without the need for any action by the Investor other
than as required by Rule 144(i) and execution of the applicable representation
letters. As of the Closing, the Company shall have reserved from its duly
authorized capital stock not less than 125% of the maximum number of shares of
Common Stock (assuming for purposes hereof that such Series E are convertible at
the initial Conversion Price (as defined in the Certificate of Designations) and
any such reservation shall not take into account any limitations on the
conversion of the Series E set forth in the Certificate of Designations).

 

2.4.     Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect, and the Company has
not received written notice of any such violation.

 

2.5.     Consents; Waivers. No consent, waiver, approval or authority of any
nature, or other formal action, by any Person, not already obtained, is required
in connection with the execution and delivery of this Agreement by the Company
or the consummation by the Company of the transactions provided for herein and
therein.

 

2.6.     Acknowledgment Regarding Investor’s Purchase of Series E. The Company
acknowledges and agrees that each Investor is acting solely in the capacity of
arm’s length purchaser with respect to this Agreement and Exchange and the
transactions contemplated hereby and thereby and that each Investor is not (i)
an officer or director of the Company, (ii) an “affiliate” of the Company (as
defined in Rule 144 promulgated under the Securities Act), or (iii) to the
knowledge of the Company, a “beneficial owner” of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 under the Securities
Exchange Act of 1934). The Company further acknowledges that each Investor is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Exchange and the transactions contemplated hereby
and thereby, and any advice given by the Investor or any of its representatives
or agents in connection with the Exchange and the transactions contemplated
hereby and thereby is merely incidental to the Investor’s acceptance of the
Series E. The Company further represents to the Investor that the Company’s
decision to enter into the Exchange has been based solely on the independent
evaluation by the Company and its representatives.

 

3

--------------------------------------------------------------------------------

 

 

2.7.     Absence of Litigation. To the knowledge of the Company, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the
Company, the Common Stock, the Securities or any of the Company’s officers or
directors in their capacities as such.

 

2.8.     Validity; Enforcement; No Conflicts. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Company and shall
constitute the legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of the Company or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party or by which it is bound, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Company, except in the case of clause (ii) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

2.9.     The Investor and the other holders of the Company’s Securities on
Exhibit B hereto herby acknowledge and agree that, in accordance with the terms
of existing agreements with the Company relating to the Securities, the Company
is obligated to present the terms of this Exchange to each holder of the
Company’s Securities on Exhibit B; provided that each agreement shall be
negotiated separately with each holder of the Company’s Securities and shall not
in any way be construed as the Investor or any other holder of the Company’s
Securities acting in concert or as a group with respect to the purchase,
disposition or voting of securities of the Company or otherwise. The Company
hereby represents and warrants as of the date hereof and covenants and agrees
that none of the terms offered to any of the holders of the Company’s Securities
listed on Exhibit B with respect to the Exchange, including, without limitation
with respect to any consent, release, amendment, settlement, or waiver relating
to the Exchange (each an “Exchange Document”), is or will be more favorable to
any other holder of the Company’s Securities listed on Exhibit B than those of
the Investor and this Agreement. If, and whenever on or after the date hereof,
the Company enters into an Exchange Document, then (i) the Company shall provide
notice thereof to the Investor immediately following the occurrence thereof and
(ii) the terms and conditions of this Agreement shall be, without any further
action by the Investor or the Company, automatically amended and modified in an
economically and legally equivalent manner such that the Investor shall receive
the benefit of the more favorable terms and/or conditions (as the case may be)
set forth in such Exchange Document, provided that upon written notice to the
Company at any time the Investor may elect not to accept the benefit of any such
amended or modified term or condition, in which event the term or condition
contained in this Agreement shall apply to the Investor as it was in effect
immediately prior to such amendment or

 

4

--------------------------------------------------------------------------------

 

 

modification as if such amendment or modification never occurred with respect to
the Investor. The provisions of this Section 2.9 shall apply similarly and
equally to each Exchange Document.

 

2.10.     Disclosure. The Company confirms that neither it nor any other person
acting on its behalf has provided the Investor or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.

 

3.     Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

 

3.1.     Authorization. The Investor has full power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

 

3.2.     Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Series E, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Series E.

 

3.3.     No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Series E or the
fairness or suitability of the investment in the Series E nor have such
authorities passed upon or endorsed the merits of the offering of the Series E.

 

3.4.     Validity; Enforcement; No Conflicts. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

3.5.     Ownership of Securities. The Investor owns and holds, beneficially and
of record, the entire right, title, and interest in and to the Securities free
and clear of all rights and liens (other than pledges or security interests (x)
arising by operation of applicable securities laws and (y) that the Investor may
have created in favor of a prime broker under and in accordance with its prime
brokerage agreement with such broker). The Investor has full power and authority
to transfer and dispose of the Securities to the Company free and clear of any
right or lien. Other than the transactions contemplated by this Agreement, there
is no outstanding,

5

--------------------------------------------------------------------------------

 

 

plan, pending proposal, or other right of any Person to acquire all or any part
of the Securities or any shares of Common Stock issuable upon conversion of the
Securities.

 

 

4.     Additional Covenants

 

4.1.     Disclosure. The Company shall, on or before 8:30 a.m., New York New
York time, on the first business day after the date of this Agreement, file with
the Securities and Exchange Commission a Current Report on Form 8-K disclosing
all material terms of the transactions contemplated hereby and attaching the
form of this Agreement and the Certificate of Designations as exhibits thereto
(collectively with all exhibits attached thereto, the “8-K Filing”). From and
after the issuance of the 8-K Filing, which shall be publicly disclosed by no
later than November 1, 2018, the Investor shall not be in possession of any
material, nonpublic information received from the Company or any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, that is not disclosed in the 8-K Filing. The Company shall
not, and shall cause its officers, directors, employees, affiliates and agents,
not to, provide the Investor with any material, nonpublic information regarding
the Company from and after the filing of the 8-K Filing without the express
written consent of the Investor. To the extent that the Company delivers any
material, non-public information to the Investor without the Investor’s express
prior written consent, the Company hereby covenants and agrees that the Investor
shall not have any duty of confidentiality to the Company, any of its
subsidiaries or any of their respective officers, directors, employees,
affiliates or agent with respect to, or a duty to the Company, any of its
subsidiaries or any of their respective officers, directors, employees,
affiliates or agent or not to trade on the basis of, such material, non-public
information. The Company shall not disclose the name of the Investor in any
filing, announcement, release or otherwise, unless such disclosure is required
by law or regulation. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Investor or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect. The Company understands and confirms that the Investor will rely on the
foregoing representations in effecting transactions in securities of the
Company.

 

4.2.     Holding Period. For the purposes of Rule 144 of the Securities Act, the
Company acknowledges that (i) the holding period of the Securities may be tacked
onto the holding period of the Series E as long as no payment is made in
connection with any conversion, and (ii) the holding period of the Series E may
be tacked onto the holding period of the Common Stock, and the Company agrees
not to take a position contrary to this Section 4.2.

 

4.3.     Blue Sky. The Company shall make all filings and reports relating to
the Exchange required under applicable securities or “Blue Sky” laws of the
states of the United States following the date hereof, if any.

 

4.4.     Fees and Expenses. Except as otherwise set forth above, each party to
this Agreement shall pay the fees and expenses of its advisers, counsel,
accountants and other

 

6

--------------------------------------------------------------------------------

 

 

experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.

 

5.     Miscellaneous

 

5.1.     Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

5.2.     Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in New York County, New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each of the parties hereby waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

 

5.3.     Notices. All notices, offers, acceptance and any other acts under this
Agreement (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by FedEx or similar overnight next
business day delivery, or by email followed by overnight next business day
delivery, to the address as provided for on the signature page to this
agreement.

 

5.4.     Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Investor.

 

5.5.     Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties

7

--------------------------------------------------------------------------------

 

 

or the practical realization of the benefits that would otherwise be conferred
upon the parties. The parties will endeavor in good faith negotiations to
replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).

 

5.6.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

5.7.     Survival. The representations, warranties and covenants of the Company
and the Investor contained herein shall survive the Closing and delivery of the
Series E.

 

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

 

 

 

8

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

 

Sport endurance INC.

 

 

 

 

By:                                                    

Name: David LeLong

Title: Chief Executive Officer

 

Address for Notices:

 

81 Prospect Street

Brooklyn, NY 11201

 

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

 

INVESTOR:

 

 

 

By:                               

 

Name: _______________________________

 

Title: ________________________________

 

Address for Notices:

 

________________________

 

________________________

 

________________________

 

Email: ___________________

 

SSN#: ___________________

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

Certificate of Designations

 

[See attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 